Order of the City Court of Yonkers, vacating, canceling and annulling a default judgment in favor of plaintiff, for $739.82, reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. In our opinion the service of the summons and complaint on the Secretary of State at his office in Albany under the provisions of section 52 of the Vehicle and Traffic Law is sufficient to give the City Court of Yonkers jurisdiction of the .respondent. Hagarty, Davis, Johnston and Taylor, JJ., concur; Lazansky, P. J., not voting.